                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

EDITH R. JOYNER,                                   )
By GEICO, Subrogee,                                )
                                                   )
                             Plaintiff,            )
                                                   )      JUDGMENT IN A CIVIL CASE
v.                                                 )      CASE NO. 5:18-CV-421-D
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                             Defendant.            )

Decision by Court.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's motion
to dismiss for lack of subject matter jurisdiction [D.E. 5] and DISMISSES the complaint without
prejudice.



This Judgment Filed and Entered on October 30, 2018, and Copies To:
Malik Dixon                                               (via CM/ECF electronic notification)
Rudy E. Renfer                                            (via CM/ECF electronic notification)




DATE:                                              PETER A. MOORE, JR., CLERK
October 30, 2018                                          (By) /s/ Nicole Sellers
                                                   Deputy Clerk
